Citation Nr: 0211665	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  00-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a deemed valid marriage existed between the veteran 
and the appellant so as to establish her eligibility as his 
surviving spouse for the purposes of receiving Department of 
Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from April 1954 to 
March 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an January 2000 administrative decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in Alabama on November [redacted], 1998.  

2.  Common law marriage is recognized under Alabama law, but 
the preponderance of the evidence does not reflect that the 
veteran and the appellant continuously cohabited from the 
time of any attempted common law marriage to the time of his 
death, or that failure to continuously cohabit was due to the 
fault of the veteran.  


CONCLUSION OF LAW

The appellant is not the surviving spouse of the veteran for 
VA death benefits purposes.  38 U.S.C.A. §§ 101, 103, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.50, 
3.52, 3.205 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  At various times throughout the pendency of 
this appeal, the appellant was notified of the evidence 
necessary to establish her status as the surviving spouse of 
the veteran.  This notification was contained within the 
January 2000 administrative decision, the January 2000 
statement of the case (SOC), and the October 2001 
supplemental statement of the case (SSOC).  Additionally, the 
RO sent the appellant notification in April 2001 about the 
VCAA, which informed her of what evidence was necessary in 
order for VA to grant her claim.  The Board concludes that 
the discussions in the administrative decision, the SOC, the 
SSOC, along with the April 2001 VA letter, adequately 
informed the appellant of the evidence needed to substantiate 
her claim and complied with VA's notification requirements 
that are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO requested information from the appellant in 
letters dated in June 1999, July 1999, and November 1999.  
Additionally, the aforementioned April 2001 letter notified 
the appellant of the type of evidence necessary to 
substantiate her claim.  It informed her that it would assist 
in obtaining identified records, but that it was her duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Upon review of the claims folder, it 
appears that records and documents relevant to the issue in 
controversy have been obtained.  The appellant has not 
identified any additional records that may still be 
outstanding, and she specifically indicated in her February 
2000 substantive appeal (VAF 9), that she did not want to 
have a hearing before the Board.  

Accordingly, the Board finds that the duty to notify and 
assist the appellant under the VCAA has been satisfied, and 
that under the circumstances of this case a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

The claimant contends that she should be recognized as the 
veteran's surviving spouse because she lived with him 
continuously from 1988 until the date of his death on 
November [redacted], 1998, and that they held themselves out as 
husband and wife until his death.  Thus, it appears that the 
claimant is seeking entitlement to VA death benefits based a 
"deemed valid marriage" under 38 U.S.C.A. § 103(a) and 
38 C.F.R. § 3.52.  See Sandoval v. Brown, 7 Vet. App. 7 
(1994) and Colon v. Brown, 9 Vet. App. 104 (1996).  

A declaration of marital status (VAF 686c), filed by the 
veteran in October 1958, showed that he married [redacted]
[redacted] on September 8, 1958.  

In a June 1986 application for compensation or pension 
benefits, the veteran indicated that he was divorced.  

On a Xerox copy of a statement for determining continuing 
eligibility for supplemental security income payments, filed 
by the appellant in April 1997, the veteran was listed as 
spouse.  

In an April 1997 Income-Net Worth and Employment Statement 
(VAF 21-527), the veteran indicated that he was divorced.  
There was no mention of the appellant as his spouse.  

A July 1997 VA medical examination report noted that the 
veteran was divorced, and there was no mention of the 
appellant as his spouse.  

The appellant co-signed an application for a VA-Guaranteed 
Mortgage with the veteran in May 1998.  

A February 1990 Alabama Certificate of Death for [redacted] 
[redacted] listed the appellant as his surviving spouse.  

A  Certificate of Death shows that the veteran died on 
November [redacted], 1998, in Jasper, Alabama.  The appellant is 
listed as the surviving spouse.  

Review of the claims file reveals that the veteran was 
receiving SSI and VA pension benefits when he died.  

A copy of an obituary notice of the veteran's death reported 
the appellant as his surviving wife.  

In a January 1999 application for dependency and indemnity 
compensation as the surviving spouse of the veteran (VAF 21-
534), the appellant listed her relationship to the veteran as 
surviving spouse and indicated that she had lived 
continuously with him from 1988 until his death in November 
1998.  Previous marriages listed for the veteran included one 
to [redacted] that ended in divorce (no date identified) 
and to [redacted] that ended in divorce in November 
1978.  

In a January 1999 statement (VAF 21-4171), [redacted] indicated 
that he had known the veteran for 28 years and the appellant 
for 20 years, and that he had seen the veteran two or three 
times a year and did not meet the appellant very often, 
though he would talk to her when he called the veteran.  He 
checked boxes on the form which indicated that the veteran 
and the appellant were generally known as husband and wife, 
that neither ever denied being married, that he considered 
them to be husband and wife because they lived together for 
years and went places together, and that they had lived 
together continuously.  Mr. [redacted] did not indicate whether he 
had ever heard the veteran or the appellant refer to each 
other as husband and wife.  He stated that that the veteran 
and appellant had lived together the entire time he had known 
them and that "to the best of my knowledge, they are married 
or lived together since 1970."  

In a January 1999 statement (VAF 21-4171), [redacted] stated 
that he had known the veteran for 23 years and the appellant 
for 13 years, and that he had seen the veteran weekly and the 
appellant monthly.  He checked boxes on the form which 
indicated that the veteran and the appellant were generally 
known as husband and wife, that neither ever denied being 
married, that he considered them to be husband and wife 
because they lived together for the last 12 to 15 years, and 
that they had lived together continuously.  Mr. [redacted] did not 
indicate whether he had ever heard the veteran or the 
appellant refer to each other as husband and wife.  He 
reported that they lived together daily, went places 
together, and, as far as he knew, were married, although he 
never asked.  

An April 1999 Letter of Administration for the veteran's 
estate from an Alabama Probate Court, which appointed the 
appellant as administratrix of the estate, stated that it 
appeared to the satisfaction of the Court that the appellant 
was the spouse of the decedent.  

In a June 1999 Statement of Marital Relationship (VAF 21-
4170), the appellant indicated that she and the veteran had 
lived together from 1988 to 1998, but that they had lived 
separately from July to November 1998, during which time he 
had lived with his girlfriend (he would stay with the 
appellant during the day and would leave at night).  She 
checked "never" as to whether she had ever used the 
veteran's name while living him, and "no" as to whether she 
had lived continuously with him up to the date of his death.  

An August 1999 certified copy of an Alabama divorce decree 
shows that the veteran and [redacted] were divorced on 
November 30, 1978.  

In a November 1999 statement, the appellant indicated that 
she and the veteran had never legally married because she was 
receiving SSI, and, due to the delicate nature of her health, 
could not afford to lose those benefits.  She reported that 
the only time the veteran did not live with her was for about 
4 or 5 months when he moved out to live with another woman, 
but he had come back to her (the appellant) when the other 
woman had moved back to Texas to her husband.  The appellant 
indicated that thereafter the veteran had lived with her for 
4 or 5 years and had bought a house, which she had helped to 
fix up, but had finally moved into another home and died 4 or 
5 months later.  She stated that she would have married the 
veteran if he had not drunk so much, that she had loved him 
very much and had lived with him when she could, even though 
he had never married her, and that she had felt married to 
him and had considered herself his wife.  

In her February 2000 substantive appeal, the appellant stated 
that she had been declared the veteran's spouse for SSI 
benefits.  

The appellant submitted several lay statements in June 2001 
in support of her contentions.  Statements from [redacted],  
[redacted], [redacted], [redacted], [redacted], and [redacted], 
indicated that the veteran had lived with the appellant for 
10 years.  Statements from [redacted] and [redacted], dated 
in February 2000, indicated that the veteran would come to 
the appellant's house during the daytime and eat lunch there, 
but that the appellant would not let him stay at night 
because of his drinking.  In a May 2001 statement, [redacted]
indicated that the veteran had lived with the appellant for 
14 years.  

In a July 2001 reply to a request from VA for a copy of the 
appellant's common law wife status, the Social Security 
Administration (SSA) stated that "common law determination 
was never made by SSA" but that " a holding out 
determination was made for SSI and that file was destroyed."  

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death. 38 
U.S.C.A. § 101(3).  "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage or the law of the place where the parties 
resided when the rights to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).  "Surviving spouse" means a 
person of the opposite sex who is a widow or widower provided 
the marriage meets the requirements of 38 C.F.R. § 3.1(j). 38 
C.F.R. § 3.50(c) (2001).  

The validity of a marriage is determined based upon the law 
of the jurisdiction where the parties resided at the time of 
the marriage or when the rights to benefits accrued.  38 
C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  
A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. § 
3.205(a).  In jurisdictions where marriages other than by 
ceremony are recognized, the marriage may be established by 
the affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as a 
result of the relationship. 38 C.F.R. § 3.205(a)(6).  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know, as the result 
of personal observation, the reputed relationship which 
existed between the parties to the alleged marriage including 
the periods of cohabitation, places of residences, whether 
the parties held themselves out as husband and wife, and 
whether they were generally accepted as such in the 
communities in which they lived.  

Where a surviving spouse has submitted proof of a marriage in 
accordance with the aforementioned and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage will be accepted, in the absence of information 
to the contrary, as proof of the marriage. 38 C.F.R. § 
3.205(c).  

Under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52, where an 
attempted marriage of a claimant to the veteran was invalid 
by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (1) the marriage occurred 1 
year or more before the veteran died (or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage); (2) the claimant 
entered into the marriage without knowledge of the 
impediment; (3) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the above 
requirements must be met in order to find a deemed valid 
marriage. See, e.g., Colon v. Brown, 9 Vet. App. at 107 (in 
cases where the veteran was still legally married to another 
person, if the claimant was unaware of the legal impediment, 
then an otherwise invalid common law marriage may be deemed 
valid).  Moreover, the Board notes that in VAOPGCPREC 58-91 
(1991), VA General Counsel held that, for the purposes of 38 
C.F.R. § 103(a), the requirement of a marriage ceremony by a 
jurisdiction that does not recognize common-law marriage 
constitutes a legal impediment to that marriage.  See 
VAOPGCPREC 58-91 (1991).   

VA Adjudication Procedure Manual, M21-1, Part III, directs 
the ROs that if one or both parties were already married at 
the time they attempted to enter into marriage and the 
earlier marriage is later dissolved, the status of the second 
marriage is determined under state law and that in a state 
that recognizes common law marriages a common law marriage 
will arise automatically on the dissolution of the prior 
marriage. See M21-1, Part III, para. 6.07(j).  

In Alabama, the elements of common law marriage are capacity, 
present agreement or mutual consent to enter into the 
marriage relationship, public recognition of the existence of 
the marriage, and cohabitation or mutual assumption openly of 
marital duties and obligations.  See Creel v. Creel, 763 
So.2d 943, 946 (Ala. 2000); Adams v. Boan, 559 So.2d 1084, 
1086 (Ala. 1990)  It is noted that under Alabama law, 
adjudicators will "closely scrutinize claims of common law 
marriage and require clear and convincing proof thereof." 
Gray v. Bush, 2001 Ala. Civ. App. LEXIS 333, at *3 (June 29, 
2001).  

As the evidence does not show that the appellant and the 
veteran ever went through a marriage ceremony, nor does the 
appellant so claim, the Board must evaluate the evidence to 
determine whether they established a common law marriage and 
lived together continuously up to the time of the veteran's 
death so as to qualify the appellate as his surviving spouse.  

After careful and longitudinal review, the Board finds that 
the preponderance of the evidence presented in this case 
fails to demonstrate that the appellant had established a 
common law marriage with the veteran at the time of his 
death, notwithstanding the lay statements that the appellant 
and veteran lived in the same house, the obituary that 
identified the appellant as the veteran's wife, the fact that 
a Probate Court was satisfied that the appellant was the 
veteran's spouse, and the appellant's feeling that she was 
married to the veteran and was his wife.  

While the veteran was receiving SSI benefits and VA pension 
benefits at the time of his death, the record does not show 
that either of those benefits was increased due to him having 
a spouse.  It is noted that the appellant indicated in 
November 1999 that she and the veteran never legally married 
because she could not afford to lose her SSI benefits by 
having a spouse.  

Several statements have been submitted by the appellant from 
individuals who indicated that the appellant and veteran 
lived together for many years.  The statement from [redacted]
contradicts the appellant's history of having lived with the 
veteran from 1988 to 1998, in that it states they lived 
together since 1970.  The statement from [redacted] indicates 
that he never asked the appellant or veteran if they were 
married.  The several statements submitted in June 2001 do 
not indicate that the appellant and veteran held themselves 
out as husband and wife.  

The Board also finds that there is significant evidence which 
contradicts the appellant's contention that she continuously 
cohabited with the veteran up to the time of his death.  The 
February 2000 statements from [redacted] and [redacted] 
indicated that the veteran was only at the appellant's home 
during the day because she would not allow him to stay at 
night due to his drinking.  The appellant herself indicated 
in her June 1999 and November 1999 statements that she and 
the veteran did not live together during the last four or 
five months of his life, but, rather, he lived with someone 
else during those last months.  It is not claimed that the 
veteran was acting improperly or other than as an unattached 
individual pursuing another relationship.  It appears that 
the appellant and the veteran maintained their single status 
for mutual advantage; allowing the veteran to pursue other 
relationships and allowing her to receive separate social 
security benefits.  On the June 1999 Statement of Marital 
Relationship, the appellant indicated that she had never used 
the veteran's name while living with him and that she had not 
lived continuously with him up to the date of his death.  

The Board notes that while the appellant maintains that she 
and the veteran cohabited from 1988 up to the date of his 
death, [redacted]' death certificate indicates that the 
appellant was his surviving spouse at the time of his death 
on February [redacted], 1990.  She stated in February 2000 that she 
had been declared the veteran's spouse for SSI benefits, but 
the July 2001 reply from the SSA refuted that claim.  

In essence, the Board concludes that a common law marriage 
did not exist between the appellant and the veteran at the 
time of his death and that the appellant did not live with 
the veteran continuously up to the time of his death.  They 
did not have a deemed valid marriage.  Hence, the appellant 
may not be considered the veteran's surviving spouse for the 
purpose of receiving VA death benefits.  


ORDER

As a deemed valid marriage between the veteran and the 
appellant is not established, entitlement to VA death 
benefits as the veteran's surviving spouse is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

